FILED
                            NOT FOR PUBLICATION
                                                                            APR 18 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


VICTOR MARTINEZ OCHOA,                           No. 12-71633

              Petitioner,                        Agency No. A078-252-063

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                        Department of Homeland Security

                        Argued and Submitted April 5, 2016
                               Pasadena, California

Before: SILVERMAN and GRABER, Circuit Judges, and EZRA,** District Judge.

      Victor Martinez Ochoa, a native and citizen of Mexico, petitions for review

of the Department of Homeland Security’s (“DHS”) May 2, 2012, order reinstating




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable David A. Ezra, United States District Judge for the
District of Hawaii, sitting by designation.
his April 29, 2000, order of expedited removal. Our jurisdiction is governed by 8

U.S.C. § 1252. We dismiss the petition for review.

      We lack jurisdiction to review Ochoa’s collateral attack on his 2000

expedited removal order. See Garcia de Rincon v. DHS, 539 F.3d 1133, 1138-39

(9th Cir. 2008) (“Although [8 U.S.C.] § 1252(a)(2)(D) re-vests courts with

jurisdiction to review constitutional claims and questions of law otherwise barred,”

it does not re-vest jurisdiction over expedited removal orders.).

      We likewise lack jurisdiction to review Ochoa’s contention that the Violence

Against Women and Department of Justice Reauthorization Act of 2005 precluded

the DHS from reinstating Ochoa’s expedited removal order. See id. at 1137

(stating that our review of a reinstatement order is limited “to the three discrete

inquiries an immigration officer must make in order to reinstate a removal order:

(1) whether the petitioner is an alien; (2) whether the petitioner was subject to a

prior removal order[;] and (3) whether the petitioner re-entered illegally”).

Contrary to Ochoa’s contention, Villa-Anguiano v. Holder, 727 F.3d 873 (9th Cir.

2013), is inapposite because the reinstated removal order in that case was not

expedited.

      PETITION FOR REVIEW DISMISSED.




                                           2                                     12-71633